Citation Nr: 0615758	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  02-13 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for left optic atrophy, to 
include secondary service connection due to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to March 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

A hearing was held before the undersigned Acting Veterans Law 
Judge (VLJ) in January 2003.  The Acting VLJ will make the 
final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).  The Board remanded the case 
for additional development in July 2003.  In an August 2005 
decision, the Board reopened the veteran's claim with regard 
to the issue set forth above, and again remanded the claim 
for further development.  The requested actions have since 
been completed, and the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue on appeal has been obtained.

2.  The medical evidence has established an etiological link 
between the veteran's service-connected hypertension and his 
left optic atrophy.


CONCLUSION OF LAW

The criteria for secondary service connection for left optic 
atrophy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the appellant 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


II.  Service Connection for Left Optic Atrophy

By rating decision dated August 1988, the veteran was granted 
service connection for hypertension.  He raised a claim for 
loss of vision in his left eye in May 1998.  The left optic 
atrophy was first diagnosed during the veteran's August 1998 
VA examination.  The examiner opined that because the problem 
was unilateral, it was less likely that it was a result of 
hypertension, although it was a possibility.  It was more 
likely the result of a chronic disease such as multiple 
sclerosis or syphilis.  It was possible the veteran suffered 
from retinal artery thrombosis, which is an arterial disorder 
and could be related to his hypertension.  If the optic 
atrophy was bilateral, it would unquestionably be related to 
hypertension.

Based on this evidence, the RO denied the veteran's claim in 
a December 1998 rating decision.  The veteran then submitted 
a request to reopen this claim in March 2000, from which the 
current appeal has been perfected.

During his January 2003 Board hearing, the veteran described 
waking up one morning in 1998 and being unable to see 
properly out of his left eye.  He stated that leading up to 
his eye problems, his hypertension was uncontrolled.

In May 2004, the veteran underwent VA examination and was 
diagnosed with hypertensive disease with decreased peripheral 
vision in the left eye.  The examiner recommended that 
ophthalmology consult should be relied upon to determine what 
was causing the vision impairment.

In October 2005, the veteran was afforded a VA ophthalmology 
examination.  The veteran reported being diagnosed with 
hypertension in 1988.  In 1998, he had a sudden change in 
vision in the left eye.  He was diagnosed with left optic 
atrophy and significant decrease in the visual field in 
August 1998.

The impression was that optic nerve atrophy in the left eye 
was responsible for the veteran's significant reduction of 
the visual field.  The examiner noted that this condition 
might have developed as a result of a vascular occlusive 
condition in the optic nerve and development of optic 
neuropathy and also from vascular occlusive condition to the 
central retinal artery with development of secondary optic 
nerve atrophy.  Both of these conditions might have developed 
as a result of uncontrolled hypertension, which is a 
significant risk factor for their development.  However, in 
view of the absence of any records of eye examination at a 
time of acutely occurring event, these matters remained 
uncertain.  Overall, the examiner opined, it was likely that 
the left eye condition developed secondary to uncontrolled 
hypertension if such condition existed at the time of the 
veteran's stated history of visual problems in 1998.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

There are essentially two medical opinions of record that 
directly discuss the etiological relationship between the 
veteran's service-connected hypertension and his currently 
diagnosed left optic atrophy.  Both were provided by VA 
examiners.  It appears that both examiners reviewed the 
veteran's previous medical records prior to rendering an 
opinion.  The first was a general medical examination and did 
not include visual and optical tests.  The second was an 
ophthalmology examination and did include visual and optical 
tests.

Both examiners have approximately equal medical credentials, 
although conceivably, the examiner that conducted the 
ophthalmology examination had more extensive training in this 
area of medicine.  The opinions provided were equally 
supported by evidence of record and the examiners' 
explanations.  Therefore, the Board finds that the two 
opinions are, at the very least, of equal probative value.

The opinion more favorable to the veteran states that if his 
hypertension existed at the time of his loss of visual field 
in 1998, then the currently diagnosed left optic atrophy was 
likely related to the hypertension.  A review of the claims 
file shows the veteran was originally awarded service 
connection for hypertension in 1988.  Medical records show 
the veteran was diagnosed with hypertension that same year.  
Therefore, the Board finds that the opinion contained in the 
second VA examination does link the veteran's left optic 
atrophy to his hypertension.

Since the evidence pertinent to the determination of an 
etiological link between the veteran's service-connected 
hypertension and his current left optic atrophy is, at the 
very least, in equipoise, the reasonable doubt regarding the 
etiology of the veteran's left optic atrophy will be resolved 
in the veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the Board concludes that secondary service 
connection for left optic atrophy is warranted under 38 
C.F.R. § 3.310(a).


ORDER

Entitlement to secondary service connection for left optic 
atrophy is granted.



____________________________________________
M. L. WRIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


